   Case 3:19-cv-02356-C Document 1 Filed 10/03/19     Page 1 of 17 PageID 1


                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


PHILLIP R. CRUTCHFIELD, Individually    Case No.: 3:19-CV- 2356
and On Behalf of All Others Similarly
Situated,                               CLASS ACTION COMPLAINT FOR
                                        VIOLATIONS OF THE FEDERAL
                         Plaintiff,     SECURITIES LAWS

            v.
                                        JURY TRIAL DEMANDED
MATCH GROUP, INC., AMANDA W.
GINSBERG, and GARY SWIDLER,

                         Defendants.
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19                Page 2 of 17 PageID 2


       Plaintiff Phillip R. Crutchfield (“Plaintiff”), individually and on behalf of all others

similarly situated, by and through his attorneys, alleges the following upon information and

belief, except as to those allegations concerning Plaintiff, which are alleged upon personal

knowledge. Plaintiff’s information and belief is based upon, among other things, his counsel’s

investigation, which includes without limitation: (a) review and analysis of regulatory filings

made by Match Group, Inc. (“Match” or the “Company”) with the United States (“U.S.”)

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

media reports issued by and disseminated by Match; and (c) review of other publicly available

information concerning Match.

                       NATURE OF THE ACTION AND OVERVIEW
       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Match securities between August 6, 2019 and September 25, 2019, inclusive (the “Class

Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act of

1934 (the “Exchange Act”).

       2.      Match provides dating products under various brand names including Tinder,

Match, PlentyOfFish, Meetic, OkCupid, OurTime, and Hinge.

       3.      On September 25, 2019, The Federal Trade Commission (“FTC”) announced that

it had sued Match.com for, among other things, using artificial love interest ads to deceive
consumers into buying or upgrading subscriptions, failing to resolve disputed charges, and

intentionally making it difficult to cancel subscriptions.

       4.      On this news, the Company’s share price fell $1.39 per share, or nearly 2%, to

close at $71.44 per share on September 25, 2019, on unusually high trading volume.

       5.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company used fake love interest ads to convince customers to buy and upgrade subscriptions;

(2) that the Company made it difficult and confusing for consumers to cancel their subscriptions;

                                    CLASS ACTION COMPLAINT
                                               1
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19                 Page 3 of 17 PageID 3


(3) that, as a result, the Company was reasonably likely to be subject to regulatory scrutiny; (4)

that the Company lacked adequate disclosure controls and procedures; and (5) that, as a result of

the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects, were materially misleading and/or lacked a reasonable basis.

        6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE
        7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.    In addition, the Company’s principal

executive offices are located in this district.

        10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
        11.     Plaintiff Phillip R. Crutchfield, as set forth in the accompanying certification,

incorporated by reference herein, purchased Match securities during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or misleading

                                     CLASS ACTION COMPLAINT
                                                2
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19               Page 4 of 17 PageID 4


statements and/or material omissions alleged herein.

          12.   Defendant Match is incorporated under the laws of Delaware with its principal

executive offices located in Dallas, Texas. Match’s common stock trades on the NASDAQ

exchange under the symbol “MTCH.”

          13.   Defendant Amanda W. Ginsberg (“Ginsberg”) was, at all relevant times, the Chief

Executive Officer (“CEO”) of the Company.

          14.   Defendant Gary Swidler (“Swidler”) was, at all relevant times, Chief Financial

Officer of the Company.

          15.   Defendants Ginsberg and Swidler (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.         The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.
                              SUBSTANTIVE ALLEGATIONS

                                          Background

          16.   Match provides dating products under various brand names including Tinder,

Match, PlentyOfFish, Meetic, OkCupid, OurTime, and Hinge.
                               Materially False and Misleading
                          Statements Issued During the Class Period

          17.   The Class Period begins on August 6, 2019. On that day, the Company announced


                                   CLASS ACTION COMPLAINT
                                              3
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19                Page 5 of 17 PageID 5


its second quarter 2019 financial results and touted increase in subscribers. The Company stated

in a press release, in relevant part:
        Q2 2019 HIGHLIGHTS

                 Total Revenue grew 18% over the prior year quarter to $498 million.
                  Excluding foreign exchange effects, revenue would have grown 22%.

                 Average Subscribers increased 18% to 9.1 million, up from 7.7 million in
                  the prior year quarter.

                 Tinder Average Subscribers were 5.2 million in Q2 2019, increasing
                  503,000 sequentially and 1.5 million year-over-year.

                 Operating income was $173 million, an increase of 15% over the prior
                  year quarter, and Adjusted EBTIDA increased 16% over the prior year
                  quarter to $204 million.

                 ARPU grew 2% over the prior year quarter to $0.58. Excluding foreign
                  exchange effects, ARPU was $0.60, an increase of 5% over the prior year
                  quarter.

        18.       On August 9, 2019, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2019, affirming the previously announced financial results. This report

incorporated by reference the Risk Factors disclosed in the Company’s Form 10-K for the period

ended December 31, 2018 (the “2018 10-K”). Among the Risk Factors, the 2018 10-K stated that

the Company’s “growth and profitability rely” on Match’s “ability to attract and retain users

through cost-effective marketing efforts.” Moreover, the 2018 10-K stated, in relevant part:
        Communicating with our users via email is critical to our success, and any
        erosion in our ability to communicate in this fashion that is not sufficiently
        replaced by other means could adversely affect our business, financial
        condition and results of operations.

        Historically, one of our primary means of communicating with our users and
        keeping them engaged with our products has been via email communication. Our
        ability to communicate via email enables us to keep our users updated on activity
        with respect to their profile, present or suggest new or interesting users from the
        community, invite users to offline events and present discount and promotional
        offers, among other things.

        19.       The above statements identified in ¶¶ 17-18 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

                                        CLASS ACTION COMPLAINT
                                                   4
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19               Page 6 of 17 PageID 6


operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company used fake love interest ads to convince customers to buy and upgrade subscriptions;

(2) that the Company made it difficult and confusing for consumers to cancel their subscriptions;

(3) that, as a result, the Company was reasonably likely to be subject to regulatory scrutiny; (4)

that the Company lacked adequate disclosure controls and procedures; and (5) that, as a result of

the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects, were materially misleading and/or lacked a reasonable basis.

                           Disclosures at the End of the Class Period
       20.     On September 25, 2019, The Federal Trade Commission (“FTC”) announced that

it had sued Match.com for, among other things, using artificial love interest ads to deceive

consumers into buying or upgrading subscriptions, failing to resolve disputed charges, and

intentionally making it difficult to cancel subscriptions. In a press release announcing the

lawsuit, the FTC stated, in relevant part:
       Specifically, when nonsubscribers with free accounts received likes, favorites,
       emails, and instant messages on Match.com, they also received emailed ads from
       Match encouraging them to subscribe to Match.com to view the identity of the
       sender and the content of the communication.

       The FTC alleges that millions of contacts that generated Match’s “You caught his
       eye” notices came from accounts the company had already flagged as likely to be
       fraudulent. By contrast, Match prevented existing subscribers from receiving
       email communications from a suspected fraudulent account.

       Many consumers purchased subscriptions because of these deceptive ads, hoping
       to meet a real user who might be “the one.” The FTC alleges that instead, these
       consumers often would have found a scammer on the other end. According to the
       FTC’s complaint, consumers came into contact with the scammer if they
       subscribed before Match completed its fraud review process. If Match completed
       its review process and deleted the account as fraudulent before the consumer
       subscribed, the consumer received a notification that the profile was
       “unavailable.” In either event, the consumer was left with a paid subscription to
       Match.com, as a result of a false advertisement.

                                              ***

       Hundreds of thousands of consumers subscribed to Match.com shortly after
       receiving communications from fake profiles. According to the FTC’s complaint,


                                    CLASS ACTION COMPLAINT
                                               5
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19                 Page 7 of 17 PageID 7


       from June 2016 to May 2018, for example, Match’s own analysis found that
       consumers purchased 499,691 subscriptions within 24 hours of receiving an
       advertisement touting a fraudulent communication.

                                               ***

       Finally, the FTC alleges that Match violated the Restore Online Shoppers’
       Confidence Act (ROSCA) by failing to provide a simple method for a consumer
       to stop recurring charges from being placed on their credit card, debit card, bank
       account, or other financial account. Each step of the online cancellation process—
       from the password entry to the retention offer to the final survey pages—confused
       and frustrated consumers and ultimately prevented many consumers from
       canceling their Match.com subscriptions, the FTC contends. The complaint states
       that Match’s own employees described the cancellation process as “hard to find,
       tedious, and confusing” and noted that “members often think they’ve cancelled
       when they have not and end up with unwanted renewals.”

       21.     On this news, the Company’s share price fell $1.39 per share, or nearly 2%, to

close at $71.44 per share on September 25, 2019, on unusually high trading volume.

                              CLASS ACTION ALLEGATIONS
       22.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Match securities between August 6, 2019 and September 25,

2019, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       23.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Match’s common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Match common stock

were traded publicly during the Class Period on the NASDAQ. Record owners and other

members of the Class may be identified from records maintained by Match or its transfer agent


                                   CLASS ACTION COMPLAINT
                                              6
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19                   Page 8 of 17 PageID 8


and may be notified of the pendency of this action by mail, using the form of notice similar to

that customarily used in securities class actions.

          24.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          25.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          26.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)     whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Match; and

          (c)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

          27.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
          28.     The market for Match’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

                                      CLASS ACTION COMPLAINT
                                                 7
     Case 3:19-cv-02356-C Document 1 Filed 10/03/19               Page 9 of 17 PageID 9


to disclose, Match’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Match’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to Match, and have been damaged thereby.

         29.   During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Match’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Match’s business, operations, and prospects as alleged herein.

         30.   At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Match’s financial well-being and prospects.           These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION
         31.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         32.   During the Class Period, Plaintiff and the Class purchased Match’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

                                   CLASS ACTION COMPLAINT
                                              8
   Case 3:19-cv-02356-C Document 1 Filed 10/03/19                  Page 10 of 17 PageID 10


significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS
       33.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Match, their control over,

and/or receipt and/or modification of Match’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Match, participated in the fraudulent scheme alleged herein.
                  APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)

       34.     The market for Match’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Match’s securities traded at artificially inflated prices during the Class Period. On
August 7, 2019, the Company’s share price closed at a Class Period high of $91.77 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Match’s securities and market

information relating to Match, and have been damaged thereby.

       35.     During the Class Period, the artificial inflation of Match’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or


                                    CLASS ACTION COMPLAINT
                                               9
   Case 3:19-cv-02356-C Document 1 Filed 10/03/19                   Page 11 of 17 PageID 11


misleading statements about Match’s business, prospects, and operations.               These material

misstatements and/or omissions created an unrealistically positive assessment of Match and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       36.     At all relevant times, the market for Match’s securities was an efficient market for

the following reasons, among others:

       (a)     Match shares met the requirements for listing, and was listed and actively traded

on the NASDAQ, a highly efficient and automated market;

       (b)     As a regulated issuer, Match filed periodic public reports with the SEC and/or the

NASDAQ;

       (c)     Match regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Match was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.         Each of these reports was publicly

available and entered the public marketplace.

       37.     As a result of the foregoing, the market for Match’s securities promptly digested

current information regarding Match from all publicly available sources and reflected such

information in Match’s share price. Under these circumstances, all purchasers of Match’s

securities during the Class Period suffered similar injury through their purchase of Match’s

securities at artificially inflated prices and a presumption of reliance applies.

       38.     A Class-wide presumption of reliance is also appropriate in this action under the

                                     CLASS ACTION COMPLAINT
                                                10
   Case 3:19-cv-02356-C Document 1 Filed 10/03/19                   Page 12 of 17 PageID 12


Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.
                                       NO SAFE HARBOR

       39.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Match who knew that the statement was false when made.
                                         FIRST CLAIM
                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

       40.     Plaintiff repeats and re-alleges each and every allegation contained above as if


                                    CLASS ACTION COMPLAINT
                                               11
    Case 3:19-cv-02356-C Document 1 Filed 10/03/19                Page 13 of 17 PageID 13


fully set forth herein.

        41.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Match’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        42.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Match’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        43.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Match’s financial

well-being and prospects, as specified herein.

        44.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Match’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Match and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

                                    CLASS ACTION COMPLAINT
                                               12
   Case 3:19-cv-02356-C Document 1 Filed 10/03/19                   Page 14 of 17 PageID 14


securities during the Class Period.

       45.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       46.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Match’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       47.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Match’s securities was artificially inflated during the Class Period. In ignorance of the fact that

                                      CLASS ACTION COMPLAINT
                                                 13
    Case 3:19-cv-02356-C Document 1 Filed 10/03/19               Page 15 of 17 PageID 15


market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Match’s securities during the Class Period at artificially high prices and were damaged

thereby.

        48.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Match was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Match securities, or,

if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        49.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        50.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        51.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        52.     Individual Defendants acted as controlling persons of Match within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

and their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with

                                     CLASS ACTION COMPLAINT
                                                14
   Case 3:19-cv-02356-C Document 1 Filed 10/03/19                  Page 16 of 17 PageID 16


the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued

and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

        53.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        54.    As set forth above, Match and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

                                    CLASS ACTION COMPLAINT
                                               15
   Case 3:19-cv-02356-C Document 1 Filed 10/03/19                Page 17 of 17 PageID 17


       (d)    Such other and further relief as the Court may deem just and proper.
                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: October 3, 2019                       By: ___/s/ Joe Kendall______________
                                             Joe Kendall
                                             Texas Bar No. 11260700
                                             KENDALL LAW GROUP, PLLC
                                             3811 Turtle Creek Blvd., Suite 1450
                                             Dallas, Texas 75219
                                             Telephone: (214) 744-3000
                                             Facsimile: (214) 744-3015
                                             Email: jkendall@kendalllawgroup.com

                                             GLANCY PRONGAY & MURRAY LLP
                                             Lesley F. Portnoy
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160

                                             Attorneys for Plaintiff Phillip R. Crutchfield




                                   CLASS ACTION COMPLAINT
                                              16
